In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00107-CR
______________________________


MARVIN DEAN GOODSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 32177-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.



O R D E R

            Appellant, Marvin Dean Goodson, by and through his counsel of record, has made a request
of this Court for a third extension of time in which to file the appellant's brief in this case.
            The appellant's brief was due December 7, 2005.  The appellant has been granted two prior
extensions of time in which to file his brief.  In granting the appellant's second extension, we advised
that further requests for extensions would not be looked on with favor.  
            The appellant's request for a third extension is overruled. 
            Alex Tyra, counsel for appellant, Marvin Dean Goodson, is hereby ordered to prepare and
file a brief on behalf of his client in this Court on or before December 27, 2005.  Failure to do so may
result in counsel being cited for contempt of this Court. 
            IT IS SO ORDERED. 


                                                                        Jack Carter
                                                                        Justice
 
Date:   December 13, 2005